Citation Nr: 9910177	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a compensable evaluation for defective 
hearing of the right ear.

3.  Entitlement to a compensable evaluation for tinnitus.


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1987 to September 
1991.


This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations in February and April 1993, by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In February 1993, the RO, in pertinent part 
denied entitlement to service connection for sinusitis.  In 
April 1993 the RO granted entitlement to service connection 
for a hearing loss in the right ear and for tinnitus, with 
assignment of noncompensable evaluations, effective September 
4, 1991.  

This case was last before the Board in November 1997, at 
which time it was remanded to the RO for substantive and 
procedural development.  The Board finds that the RO has 
fully complied with its November 1997 remand instructions.

The Board notes that, in November 1997, the issues on appeal 
were those listed above and a claim of entitlement to service 
connection for a low back disorder.  In an October 1998 
rating action, the RO granted service connection for chronic 
lumbar strain with left sided radiculitis with degenerative 
changes of the lumbar spine with assignment of a 20 percent 
disability evaluation.  The veteran has not filed a notice of 
disagreement with the above determination; accordingly, the 
Board has construed the issues for appellate review as 
limited to those reported on the title page of this decision.


FINDINGS OF FACT

1.  The claim for sinusitis is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The most recent audiological evaluation of the appellant 
demonstrates that the veteran suffers from a Level V hearing 
impairment in his right ear; his nonservice-connected left 
ear is considered to be normal.

3.  There is no current evidence of persistent tinnitus.


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  An increased (compensable) evaluation for a right ear 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(1998).

3.  The criteria for an increased (compensable) evaluation 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.87(a), Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records disclose that he was 
afforded an entrance physical examination in July 1986.  The 
appellant, at that time, specifically denied sinusitis.  The 
appellant's sinuses were then evaluated as normal.

In January 1988, the appellant sought treatment for flu-like 
symptoms and facial pain.  Physical examination disclosed 
general tenderness of the frontal and maxillary sinuses.  
Sinus x-rays were ordered, and they were interpreted as 
showing bilateral maxillary mucosal thickening.  The January 
1988 assessment was sinusitis.

The appellant was given a physical examination in May 1988.  
At that time, he denied sinusitis, and his sinuses were 
evaluated as normal.  In July 1988 the veteran sustained 
trauma to the head as the result of a parachute accident.

In March 1991, the appellant was scheduled for a Medical 
Board physical examination.  He denied having sinusitis then, 
but he did claim "ear, nose, or throat trouble."  Right 
maxillary sinus tenderness was found on physical examination.  
Additionally, x-rays of the facial bones were said to 
demonstrate a mild degree of bilateral frontal and maxillary 
sinusitis.

The appellant, in April 1991, sought treatment for right 
facial numbness.  He indicated at that time that he had 
experienced such symptomatology since a July 1988 parachuting 
accident.  The appellant denied some type of sinus 
symptomatology in April 1991.  However, since the examiner's 
writing is not completely legible, it is not certain what 
exactly the appellant denied.  The April 1991 assessment was 
that of decreased sensation of unclear etiology.

The appellant was not scheduled for another physical 
examination prior to his separation from active service in 
September 1991.

The appellant, according to the evidentiary record, filed his 
original claim for compensation in January 1992.  In this 
claim, he pointed out that he had been treated for 
"sinusitis/cold" while on active duty.

The appellant was scheduled for VA examination in February 
1992.  The February 1992 VA examiner noted a medical history 
including sinusitis.  Physical examination of the nose and 
sinuses was negative.  The paranasal sinuses, on x-rays of 
the face, were interpreted as clear.  The VA radiologist did 
not report any findings concerning the other sinuses, 
including maxillary.

The appellant was afforded a VA audiological evaluation and a 
VA "audio-ear disease" examination in March 1993.  He 
stated at that time that he began to notice a hearing loss 
after his July 1988 accident; he related as well that family 
members and friends complain that he cannot hear.  The 
appellant reported tinnitus in March 1993.  He described such 
tinnitus as "occasional."


On the authorized March 1993 audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
55
LEFT
25
30
15
15
20

The average pure tone air conduction threshold was 51 
decibels in the right ear.  Speech audiometry reflected 
speech recognition ability of 70 percent, or "moderately 
reduced," in the right ear.  Speech recognition in the left 
ear was 98 percent, noted by the examiner to be normal.

The VA audiologist, in the summary of test results, declared 
that the appellant had a "moderate" sensorineural hearing 
loss in his right ear.  The left ear was noted to be normal.  
The appellant was informed that he might benefit from hearing 
amplification.  Regarding tinnitus, the VA audiologist wrote 
in March 1993, "Although not a claimed disability, vet 
reports periodic tinnitus of alternating pitches in his right 
ear."

At the March 1993 VA "audio-ear disease" examination, the 
appellant indicated decreased hearing, tinnitus, vertigo, and 
headaches since his July 1988 in-service accident.  He 
elaborated that vertigo "comes on with the tinnitus."  
Physical examination of the ears was remarked to be 
"essentially normal."  The VA physician found that the 
appellant did not have an active ear disease but for the loss 
of hearing, tinnitus, and dizziness.  The March 1993 
diagnoses were decreased hearing, tinnitus, and 
labyrinthitis.



The appellant posted a substantive appeal in October 1993.  
In his substantive appeal, he asserted that his hearing loss 
is worse than a zero percent disability evaluation.  He 
generally stated that he wanted an increased rating for 
tinnitus; he did not offer any reasons as to why an increased 
rating would be warranted.

As related above, the appellant's case initially reached the 
Board in November 1997.  It was remanded for further 
development at that time.  Among other things, the RO was 
asked to schedule the appellant for VA examinations, 
including otolaryngologic and audiometric examinations.  It 
was felt by the Board that such examinations were necessary 
in order to more accurately determine the exact nature and 
etiology of his claimed sinusitis; as well as the current 
severity of his service-connected right ear hearing loss.

On remand from the Board, VA treatment records from the New 
Orleans, Louisiana, VA Medical Center (MC) were obtained.  
These VA medical records do not show any treatment for, or 
evaluation of, sinusitis, tinnitus, or defective hearing.

The RO, on remand, also sought any relevant 
treatment/evaluation records from the Las Vegas, Nevada, 
VAMC.  The Las Vegas VAMC responded to the RO's request for 
medical records that there were no treatment records 
available.

In September 1998, the appellant was scheduled for a variety 
of VA examinations.  He appeared for a VA orthopedic 
examination and for x-rays in September 1998.  However, he 
failed to report for a VA audiological evaluation; ear 
disease examination; and nose, sinus, larynx, and respiratory 
disease examination.

The evidentiary record does not establish why the appellant 
failed to report for these latter VA examinations.  Further, 
the record in this case does not establish that the appellant 
subsequently requested a rescheduling of his missed VA 
appointments.

As indicated, x-rays were taken in September 1998.  These 
included sinus radiographs.  Testing in September 1998 was 
said to disclose "slight mucosal thickening" in the frontal 
sinuses bilaterally, in the lower right ethmoid sinus, and 
the right antrum; the remaining paranasal sinuses were found 
to be "unremarkable" in appearance.  The referenced 
"slight mucosal thickening" was opined to be "suggestive 
of mild sinusitis at these sites."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).


Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, in which case the appellant prevails; or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each such issue is to be given the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule) - 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in, or 
aggravated by, military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).


Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for service-connected 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6110 (1998). 

Where it is the case that a veteran is only service-connected 
for defective hearing in one ear, it is presumed for rating 
purposes that hearing in the other ear is normal.  
Consequently, the other, non-service-connected ear is 
assigned a Level I auditory acuity level.  The Board observes 
that the appellant is only service-connected for a right ear 
hearing loss.  VAOPGCPREC 32-97 (O.G.C. Prec. 32-97).  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 
6100, 6101 (1998).

Tinnitus is rated under 38 C.F.R. Part 4, Diagnostic Code 
6260 (1998).  Diagnostic Code 6260 only contemplates a 
disability evaluation of 10 percent for tinnitus.  A 10 
percent rating is assigned when the veteran's tinnitus is 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.


I.  Entitlement to service connection for 
sinusitis.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service conection for 
sinusitis must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim for service connection for 
sinusitis, the Board notes that despite this disorder having 
been reported in service, the post service medical evidence 
of record shows it was not found on post service VA 
examination conducted in 1992, and later dated x-rays merely 
suggest that sinusitis might be present.  The veteran failed 
to report for a scheduled VA examination to determine whether 
sinusitis was present, and if so, whether it was a 
manifestation or continuation of the disorder reported in 
service.  There is no competent medical evidence of record to 
show that the veteran does have sinusitis linked to his 
period of service.  The veteran has reported that he has 
sinusitis as the result of service.  He may report as to his 
symptomatology, but he does not have the competency of a 
medically trained health care professional to express an 
opinion as to diagnosis and/or etiology of a disorder.  
Espiritu, King.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
sinusitis must be denied as not well grounded.
The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claim for service connection for sinusitis is not well 
grounded, the doctrine of reasonable doubt has no application 
to the veteran's case.


II.  Entitlement to an increased 
(compensable) evaluation for defective 
hearing of the right ear.

Analysis

Initially, the Board has found the appellant's claim for an 
increased (compensable) evaluation for right ear defective 
hearing to be well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  An allegation of an increased or more 
severe disability establishes a well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is further satisfied that all relevant facts have 
been properly developed with respect to the claim and that no 
further assistance to the appellant is required in order to 
comply with VA's duty to assist him in the development of 
this claim, as mandated by 38 U.S.C.A. § 5107(a).  

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's right hearing loss, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, No. 96-947, slip op. at 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that a staged rating is not 
appropriate.

The Board emphasizes that a current VA audiological 
evaluation was scheduled for the appellant in September 1998, 
and that he failed to report for the examination.  Moreover, 
the appellant did not subsequently request a rescheduling of 
his missed VA audiological evaluation.  The Board, like the 
RO, is consequently forced to rely upon the results of the 
March 1993 VA audiological evaluation in deciding his appeal.

Service connection was granted for a right ear hearing loss 
in an April 1993 RO rating decision.  A noncompensable 
disability evaluation was assigned for the appellant's right 
ear defective hearing at that time.  The zero percent 
disability rating has been subsequently confirmed and 
continued.  The appellant now appeals the assignment of a 
noncompensable disability evaluation for his unilateral 
hearing loss.

Concerning the VA audiological evaluation conducted in March 
1993, an average pure tone air conduction threshold of 51 
decibels combined with speech recognition ability of 70 
percent in the right ear represents a Level V hearing loss.  
Level V hearing in the right ear, combined with Level I left 
ear hearing, does not allow for a compensable disability 
evaluation for unilateral (right ear) hearing loss.  
38 C.F.R. § 4.87, Diagnostic Code 6100.  

Indeed, the Board points out that the appellant's right ear 
hearing loss would have to significantly deteriorate - to a 
Level X or Level XI hearing loss - before he would be 
entitled to a compensable disability evaluation under the 
controlling provisions of the Rating Schedule.

The appellant's contention that his hearing acuity has 
deteriorated is, without question, credible.  The appellant 
is certainly competent to testify as to factual matters, such 
as what symptoms he was/is manifesting at a given time.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

However, his allegations, standing alone, do not serve to 
establish entitlement to a higher disability evaluation for a 
right ear hearing loss.  The disability ratings for hearing 
loss are derived from the mechanical application of the 
rating criteria to the numeric designations assigned based on 
the results of audiometric evaluations.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The regulatory criteria 
contained in the Rating Schedule are quite specific and 
precise.  

The appellant's right ear hearing loss continues to be 
ratable as zero percent with application of the most current 
audiometric findings to the determinative rating criteria.  
No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
right hearing loss.  

Should the appellant's right ear hearing worsen in the 
future, he, of course, is entitled to seek an increased - 
compensable - disability evaluation for his service-connected 
right ear defective hearing.


III.  Entitlement to an increased 
(compensable) evaluation for tinnitus.

Analysis

The Board has found the appellant's claim for a compensable 
evaluation for tinnitus to be well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Again, an allegation of 
increased or worse disability establishes a well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed with respect to this claim as well, and 
that no further assistance to the appellant is required in 
order to comply with VA's duty to assist him in the 
development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a).

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's disabilities at issue, 
to include tinnitus.  Fenderson v. West, No. 96-947, slip op. 
at 8 (U.S. Vet. App. Jan. 20, 1999).  As was the case with 
his right hearing loss, the Board finds that a staged rating 
is not appropriate.

The Board emphasizes once more that a VA audiological 
evaluation was scheduled for the appellant in September 1998, 
and he failed to report for that examination.  The appellant 
also failed to show for a VA ear disease examination 
scheduled for September 1998.  As noted above, the appellant 
did not subsequently request a rescheduling of his missed VA 
audiological evaluation or his missed VA ear disease 
examination.  As the result, the Board is forced to rely upon 
the results of March 1993 VA examination of the appellant.

Service connection was granted for tinnitus in an April 1993 
RO rating decision.  A noncompensable disability evaluation 
was assigned for the appellant's tinnitus at that time.  The 
zero percent disability rating has since been confirmed and 
continued.  The appellant now appeals the assignment of a 
noncompensable disability evaluation for tinnitus.

The Board concludes that the symptomatology reported above 
does not merit, at present, a compensable disability 
evaluation under 38 C.F.R. Part 4, Diagnostic Code 6260 
(1998).

For the appellant's tinnitus to be rated as 10 percent 
disabling, there would need be current evidence of persistent 
tinnitus.  Such evidence does not exist at the present time.

The appellant's VA examinations in March 1993 did not 
disclose evidence of persistent tinnitus.  

At the March 1993 VA audiological evaluation, the appellant 
reported having tinnitus which was "occasional."  The March 
1993 VA audiologist likewise observed, "Although not a 
claimed disability, vet reports periodic tinnitus of 
alternating pitches in his right ear."  (emphasis added).

The appellant again spoke of experiencing tinnitus at the 
March 1993 VA "audio-ear disease" examination.  But he did 
not then go further to describe or elaborate upon the 
disorder.  He only added that vertigo "comes on with the 
tinnitus."  Additionally, the VA examiner only gave a 
diagnosis of "tinnitus."

Thus, there is no evidence of record, either medical 
documentation or assertion by the appellant, that he 
presently experiences persistent tinnitus.  For that reason, 
he cannot be currently granted a 10 percent disability 
evaluation for tinnitus.

If the appellant develops persistent tinnitus in the future, 
he may always reopen his claim for a compensable evaluation 
for tinnitus.  At present, however, his tinnitus warrants a 
noncompensable disability rating.

The Board views the appellant's allegations regarding his 
tinnitus to be credible; and has given appropriate 
consideration to the alleged impact of this disability upon 
his life.  But without evidence of a persistent disorder, a 
compensable disability evaluation cannot be given.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect that the 
disability may have on the earning capacity of the appellant.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  The nature of the 
disability has been reviewed, and there has been no objective 
medical evidence or competent lay testimony demonstrating a 
basis for assignment of a higher rating.  The criterion for a 
compensable disability evaluation has simply not been 
satisfied at the present time.  38 C.F.R. § 4.7.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for sinusitis, the appeal 
is denied.

Entitlement to an increased (compensable) disability 
evaluation for right ear defective hearing is denied.

Entitlement to an increased (compensable) disability 
evaluation for tinnitus is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

